
	

113 SRES 551 IS: Recognizing September 2014 as “National Campus Safety Awareness Month” and supporting the goals and ideals of National Campus Safety Awareness Month.
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 551
		IN THE SENATE OF THE UNITED STATES
		
			September 17 (legislative day, September 16), 2014
			Mr. Heller (for himself and Mr. Grassley) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Recognizing September 2014 as National Campus Safety Awareness Month and supporting the goals and ideals of National Campus Safety Awareness Month.
	
	
		Whereas people on college and university campuses are not immune from the potential acts of crime
			 that the rest of society in the United States faces;Whereas men and women deserve to learn in a positive and safe environment free from sexual assault;Whereas experts estimate that 1 in 5 female undergraduate students will experience sexual assault
			 or attempted sexual assault;Whereas the aggressor in a sexual assault is usually an acquaintance or friend of the victim;Whereas a majority of sexual assaults are not reported to law enforcement;Whereas the majority of stalking victims are between the ages of 18 and 24 years old;Whereas approximately 3 in 10 women are injured emotionally or psychologically from being stalked;Whereas the Clery Center for Security on Campus, a nonprofit group dedicated to preventing
			 violence, substance abuse, and other crimes on college and university
			 campuses, has designated September as National Campus Safety Awareness Month; andWhereas National Campus Safety Awareness Month provides an opportunity for campus communities to
			 become engaged in efforts to improve campus safety:  
    Now, therefore, be it
		
	
		That the Senate—
			(1)supports the goals and ideals of National Campus Safety Awareness Month; and(2)encourages colleges and universities throughout the United States to provide campus safety and
			 other crime awareness and prevention programs to students throughout the
			 year.
			
